Motion to dismiss appeal taken by plaintiff’s notice of appeal dated December 11, 1959 granted and appeal dismissed, with costs and $10 costs of motion, upon the ground that the appeal does not lie as of right (Civ. Prac. Act, § 588, subd. 1; N. Y. Const., art. VI, § 7, subd. [1]; see, also, Topp v. Casco Prods. Corp., 7 N Y 2d 742). Appeal taken by plaintiff’s notice of appeal dated December 24,1959 dismissed upon the ground that the order sought to be appealed from does not finally determine the matter within the meaning of the Constitution.
Cross motion to dispense with the service and filing of an undertaking dismissed,